DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 45-52, 54, 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/06/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation " the condition not being satisfied ", however, it is not clear what condition is referenced as multiple conditions are claimed. 

Claim Rejections - 35 USC § 102

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 18, 33-34, 37-44, 53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flick (US 2014/0321837A1).
Flick discloses in reference to claim:

1.  An aerosol generating device 100, comprising: 
a power source 107 that supplies power to perform one or more of atomization of an aerosol source and heating of a flavor source;  
a (puff) sensor that outputs a measured value for controlling the 
power supplied; 
 and circuitry 109 controlling the power supplied from the power 
source based on the measured value, the circuitry being configured to increase 
a power supply amount per unit time in response to a first condition that the 
measured value is equal to or greater than a first threshold is satisfied (airflow greater than threshold), and decrease the power supply amount per unit time in response to a second 
condition that the measured value is less than a second threshold larger than 
the first threshold (end of puff , airflow decreases ) and a third condition (wherein the third parameter is temperature, power supplied to the aerosol generating element... a maximum detected flow rate, or a rate of change of flow rate, or is derived from a combination of two or more of ) which is different from the first condition and the second condition are satisfied. 

2.  The aerosol generating device according to claim 1, wherein the third condition is not satisfied at the same time as the first condition. The third condition can not be met before the first condition when the first condition controls the start of the cycle.
 
3.  The aerosol generating device according to claim 1, wherein the second condition is satisfied prior to the third condition.  The second condition, (deacreasing airflow ) occurs before the third condition usually. 
 
4.  The aerosol generating device according to claim 1, wherein the third condition is a condition based on the measured value. ( Flick discloses wherein the third parameter is temperature, power supplied to the aerosol generating element... a maximum detected flow rate, or a rate of change of flow rate, or is derived from a combination of two or more of temperature, power suppled to the aerosol generating element a maximum detected flow rate, end a rate of change of flow rate)

 
5.  The aerosol generating device according to claim 4, wherein the third condition is a condition based on a time derivative of the measured value. ( Flick discloses wherein the third parameter is temperature, power supplied to the aerosol generating element... a maximum detected flow rate, or a rate of change of flow rate, or is derived from a combination of two or more of )

 
6.  The aerosol generating device according to claim 5, wherein the third condition is a condition that the time derivative of the measured value is less than or equal to zero. ( Flick discloses wherein the third parameter is temperature, power supplied to the aerosol generating element... a maximum detected flow rate, or a rate of change of flow rate, or is derived from a combination of two or more of temperature, power suppled to the aerosol generating element a maximum detected flow rate, end a rate of change of flow rate)
 
7.  The aerosol generating device according to claim 5, wherein the third condition is a condition that the time derivative of the measured value is equal to or less than a third threshold which is less than zero. ( Flick discloses wherein the third parameter is temperature, power supplied to the aerosol generating element... a maximum detected flow rate, or a rate of change of flow rate, or is derived from a combination of two or more of temperature, power suppled to the aerosol generating element a maximum detected flow rate, end a rate of change of flow rate)

 

18.  The aerosol generating device according to claim 1, wherein the third condition is a condition that a predetermined dead period has elapsed since the first condition was satisfied. 
Flick discloses the airflow duration may be defined in a number of 
ways.  For example, the airflow duration may be defined as the time period 

may be defined as the time period during which the airflow rate is greater than 
a pre-defined level.
 



33.  The aerosol generating device according to claim 1, wherein the circuitry 
is further configured to increase the power supply amount per unit time from 
zero value to a first power supply amount per unit time in response to the 
first condition being satisfied.  Flick teaches increasing power from zero upon signal from sensor.
 
34.  The aerosol generating device according to claim 1, wherein the circuitry 
is further configured to decreases the power supply amount per unit time from 
the first power supply amount per unit time to zero value in response to the 
second condition and the third condition being satisfied. .  Flick teaches idecreasing power to zero upon signal from sensor.

37.  An aerosol generating device, comprising: a power source that supplies 
power to perform one or more of atomization of an aerosol source and heating of 
a flavor source;  and circuitry that controls the power supplied, wherein the 
circuitry is configured to increase a power supply amount per unit time in 
response to all of one or more conditions included in a first condition group 
being satisfied, and decrease the power supply amount per unit time in response 

satisfied, and the number of conditions included in the first condition group 
is smaller than the number of conditions included in the second condition 
group.  See claim 1 above, and note that  Flick discloses wherein the third parameter is temperature, power supplied to the aerosol generating element... a maximum detected flow rate, or a rate of change of flow rate, or is derived from a combination of two or more of temperature, power suppled to the aerosol generating element a maximum detected flow rate, end a rate of change of flow rate. And the first condition is air flow rate alone. 

 
38.  The aerosol generating device according to claim 37, wherein each of the 
first condition group and the second condition group includes at least one 
condition involving a common variable, namely air flow 
 
39.  The aerosol generating device according to claim 38, further comprising: a 
sensor (puff sensor) that outputs a measured value for controlling the power supplied, 
wherein the common variable (air flow) is based on the measured value. 
 
40.  The aerosol generating device according to claim 38, wherein the condition 
involving a common variable is a condition that an absolute value of the common 
variable is equal to or greater than a threshold, greater than a threshold, 
less than or equal to a threshold, or less than a threshold, and the threshold 
in the condition involving the common variable included in the first condition 
group is different from the threshold in the condition involving the common 

 
41.  The aerosol generating device according to claim 40, wherein the threshold 
in the condition involving the common variable (air flow) included in the first condition 
group is less than the threshold in the condition involving the common variable 
included in the second condition group. See Figure 3 of Flick. 
 
42.  The aerosol generating device according to claim 37, further comprising: a 
porous body (wick) having pores therein, the pores being configured to perform one or 
more of transferring one or more of the aerosol source and the flavor source to 
a position and holding one or more of the aerosol source and the flavor source 
to the position, wherein the position is a position at which a load can perform 
one or more of atomization and heating with the power supplied from the power 
source. Flick teaches a wick a claimed above.
 
43.  An aerosol generating device, comprising: a power source that supplies 
power to perform one or more of atomization of an aerosol source and heating of 
a flavor source;  and circuitry that controls the power supplied, wherein the 
circuitry is configured to increase a power supply amount per unit time in 
response to a first condition being satisfied, and decrease the power supply 
amount per unit time in response to a second condition severer than the first 
condition being satisfied. See claim 1 above.
 

porous body (wick) having pores therein, the pores being configured to perform one or 
more of transferring one or more of the aerosol source and the flavor source to 
a position and holding one or more of the aerosol source and the flavor source 
to the position, wherein the position is a position at which a load can perform 
one or more of atomization and heating with the power supplied from the power 
source. 
 

53.  An aerosol generating device, comprising: a power source that supplies 
power to perform one or more of atomization of an aerosol source and heating of 
a flavor source;  a sensor that outputs a measured value for controlling the 
power supplied;  and circuitry that controls the power supplied based on the 
measured value, wherein the circuitry is configured to increase a power supply 
amount per unit time in response to a first condition that the measured value 
is equal to or greater than a first threshold being satisfied, and decrease the 
power supply amount per unit time in response to a second condition that the 
measured value is less than a second threshold greater than the first threshold 
being satisfied after a third condition that is different from the first 
condition and the second condition being satisfied.  See claim 1. 




Allowable Subject Matter
Claims 8-17, 19-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc 

/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761